Per Curiam.
The action against appellant was not commenced within the period required by section 71 of the Stock Corporation Law which is an integral part of the statute under which plaintiff is claiming the right of recovery. (Hill v. Supervisors of Rensselaer County, 119 N. Y. 344.) (See, also, Matter of Keep, 241 App. Div. -, decided herewith.) As to the sufficiency of the complaint so far as it relates to the character of the occupation of plaintiff’s assignors coming within the statute, we are bound by our former decision (239 App. Div. 805).
All concur. Present — Sears, P. J., Taylor, Thompson, Crosby and Lewis, JJ.
Judgment and order reversed on the law, with costs, and complaint dismissed, with costs.